DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment dated 9 November 2021 is acknowledged.

Allowable Subject Matter
Claims 1 and 3-14 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, JP 2011-111598 A (“Son”), while teaching a monomer mixture of compounds I, b, and b’ in the recited proportions, does not teach or suggest recite vinyl ether compounds, including specifically the isosorbide divinyl ether and oxanorbornane divinyl ether) that are now required for claim 1. Other art, such as US 2017/0158812, teach the recited vinyl ether compounds, in conjunction with epoxy and oxetanyl compounds, but does not teach the recited proportions of the specific monomers I, b, and b’. Applicant’s common ownership statement under 35 USC 102(b)(2)(C) has overcome the prior rejections over US 2020/0230925 (“Nishio”). The claims are also considered to be patentably distinct over the claims of US Pat. App. 16/634,491 corresponding to the Nishio reference, as well as over the claims of US 11,028,224 and US 11,028,225.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KREGG T BROOKS whose telephone number is (313)446-4888. The examiner can normally be reached Monday to Friday 9 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KREGG T BROOKS/Primary Examiner, Art Unit 1764